Exhibit 10.1

AMENDMENT 2013-1

NORDSTROM LEADERSHIP SEPARATION PLAN

The Nordstrom Leadership Separation Plan, as restated effective March 1, 2005
(the “Plan”), is hereby amended effective February 27, 2013, to reduce the
maximum possible months of Cash Severance Benefits available under the Plan for
certain leadership levels.

1. Article IV Plan Benefits is amended by deleting subsection A.1. Severance
Benefit Amount and replacing it with the following to clarify that the Cash
Severance Benefits available under the Plan are subject to certain minimum and
maximum parameters as set forth in the Schedule of Benefits:

 

  “A. Cash Severance Benefits.

 

  1. Severance Benefit Amount. A Participant will receive the Cash Severance
Benefits specified in the Schedule of Benefits, based on his or her designated
Leadership Level, Years of Service and Annual Salary. Calculation of Cash
Severance Benefits is subject to the minimum and maximum time periods set forth
in the Schedule of Benefits for the Plan.”

* * *

2. The Schedule of Benefits for the Plan is amended in its entirety as follows
to reduce the maximum number of months that may be used to calculate Cash
Severance Benefits for Business and Company leadership level employees who are
Designated Leadership Employees:

NORDSTROM LEADERSHIP SEPARATION PLAN

Schedule of Benefits

As of February 27, 2013

 

Leadership Level   Years of Service
Category  

Cash Severance
Benefits

(per year of service)

  Minimum –
Maximum for Cash
Severance Benefits   Period of Medical/
Dental Premium
Assistance  

Outplacement

Services

Company and Business

  All years   1 month   6 - 12 months   12 months   6 months

Core and Key

  20 or more years   2 weeks   12 - 52 weeks   12 months   6 months            

 

12 – 19 years

 

                  6 months       6 – 11 years   1 ½ weeks        

 

3 months

    0 – 5 years         3 months    

 

LEADERSHIP SEPARATION PLAN

AMENDMENT 2013-1



--------------------------------------------------------------------------------

Note: COBRA-related benefit provided only if the Participant is not eligible for
the Nordstrom Retiree Health Plan or if Participant elects not to participate in
that plan.

Approved pursuant to proper authority this 5th day of March 2013.

 

    NORDSTROM, INC.       By:   /s/ Delena M. Sunday       Its:   Executive Vice
President,         Human Resources and Diversity Affairs

 

2

LEADERSHIP SEPARATION PLAN

AMENDMENT 2013-1